Case 9:19-cv-80672-WJZ Document 15 Entered on FLSD Docket 06/18/2019 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO 9:19-CV-80672-WJZ


    ROBERT LODGE,
    individually and on behalf of all others         CLASS ACTION
    similarly situated,
                                                     JURY TRIAL DEMANDED
    Plaintiff,

    v.

    CHECKERS DRIVE-IN RESTAURANTS,
    INC.,

    Defendant.

    _____________________/


                          NOTICE OF DISMISSAL WITH PREJUDICE

           Plaintiff, Robert Lodge, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), does

   hereby dismiss this this action as follows:

   1.      All claims of the Plaintiff, Robert Lodge, individually, are hereby dismissed with

   prejudice.

   2.      All claims of any unnamed member of the alleged class are hereby dismissed without

   prejudice.
Case 9:19-cv-80672-WJZ Document 15 Entered on FLSD Docket 06/18/2019 Page 2 of 2




          Date: June 18, 2019

          Respectfully Submitted,


    SHAMIS & GENTILE, P.A.                EDELSBERG LAW, P.A.

    /s/ Andrew J. Shamis                  Scott A. Edelsberg, Esq.
                                          Florida Bar No. 100537
    Andrew J. Shamis, Esq.                19495 Biscayne Blvd.
    Florida Bar No. 101754                # 607
    14 NE 1st Ave.                        Aventura, FL 33180
    Suite 1205                            Scott@edelsberglaw.com
                                          Telephone: 305-975-3320
    Miami, Florida 33132
    ashamis@shamisgentile.com             Counsel for Plaintiff and the Class
    Telephone: 305.479.2299

    Counsel for Plaintiff and the Class
